Citation Nr: 0033096	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability compensation in the amount of $9,036.79.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to March 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises 
(Committee).  The veteran, his spouse, and his representative 
appeared before a member of the Committee at a hearing at the 
RO in July 1999. 


REMAND

In several of his statement, the most recent in August 1999, 
the veteran contended that he had advised VA personnel at the 
Milwaukee, Wisconsin RO that he and his wife Virginia 
divorced in 1970.  Thus, the veteran has raised the issue of 
proper creation of the debt and the RO has not explicitly 
addressed this issue.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that when a debtor 
requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, the VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Committee may accept or reject a compromise of a debt 
which exceeds $1,000 but which is not over $100,000.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.957 (2000).  A 
decision by the RO Committee operating within the scope of 
its authority, denying waiver of all or a part of an 
overpayment is subject to appeal. There is no right of appeal 
from a decision rejecting a compromise offer.  38 C.F.R. § 
1.958.  Once an overpayment has been resolved by compromise, 
there is no overpayment remaining.  Under VA guidelines, a 
compromise is defined as an offer in acceptance of a partial 
payment in settlement and full satisfaction of the offeror's 
indebtedness as it exists at the time the offer is made.  It 
is considered a final settlement binding on the parties to 
the compromise unless procured by fraud, misrepresentation of 
a material fact or mutual mistake of fact.  (See VA Manual 
MP-4, Part I, 8E.02 (September 1993))

The Board observes that the veteran, in a July 1999 letter 
and at his July 1999 hearing, offered a compromise settlement 
with respect to his overpayment.  The Board notes that the 
Committee has not addressed this offer of compromise.  

Accordingly, this case is REMANDED to the Committee for the 
following:

1.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify he and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

2.  The Committee should consider the 
veteran's offer of compromise and issue 
a decision on such.  If the Committee 
refuses the offer of compromise, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY IO. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


